229 S.W.3d 85 (2007)
Joseph M. PEARSON, Claimant/Appellant,
v.
TREASURER OF THE STATE OF MISSOURI, Custodian of the Second Injury Fund, Defendant/Respondent.
No. ED 88747.
Missouri Court of Appeals, Eastern District, Division Four.
February 27, 2007.
Motion for Rehearing and/or Transfer Denied July 18, 2007.
Application for Transfer Denied August 21, 2007.
Ray A. Gerritzen, St. Louis, MO, for appellant.
Carol Lea Barnard, Assistant Attorney General, St. Louis, MO, for respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J. and SHERRI B. SULLIVAN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 18, 2007.

ORDER
PER CURIAM.
Joseph M. Pearson appeals from the Labor and Industrial Relations Commission's (Commission) Final Award finding no Second Injury Fund liability for Appellant's disability. We have reviewed the briefs of the parties and the record on appeal and conclude that the Commission's Award is not contrary to the overwhelming weight of the evidence. Jennings v. Station Casino St. Charles, 196 S.W.3d 552, 556 (Mo.App. E.D.2006). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).